             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION


HANCOCK BANK,                           :

      Plaintiff,                        :

vs.                                     : Civil Action No. 1:18-cv-00179-JB-C

ALEXANDER PASTORE, et al.,              :

      Defendants.                       :

                                JUDGMENT

      In accordance with the order entered on this date, it is hereby

ORDERED, ADJUDGED, and DECREED Plaintiff Hancock Bank’s Motion

for Default Judgment, (Doc. 8), is GRANTED IN PART as to its claims for

general damages, pre-judgment interest, and post-judgment interest and

default judgment is ENTERED in favor of Plaintiff Hancock Bank and

against Defendants Alexander Pastore, Tricia M. Pastore, and Amicus

Mortgage Group, Inc., in the amount of $180,661.96 (Loan 1 26,275.04; Loan

2 $15,480.34), which consists of a principal balance of $129,685.88, accrued

interest of $21,713.57 (L1 $6,233.23; L2 $15,480.34), late fees of $9,025.00,

appraisal fees of $5,500.00, and an environmental fee of $1,600.00. Plaintiff’s

Motion for Default Judgment, (Doc. 8), is HELD IN ABEYANCE as to its

claim for attorney’s fees pending supplementation in regard to the criteria set

forth in Peebles v. Miley, 439 So. 2d 137 (Ala. 1983), to determine the

reasonableness of the requested fees.
DONE this 2nd day of October, 2018.

                  s/JEFFREY U. BEAVERSTOCK
                  UNITED STATES DISTRICT JUDGE
